

117 HR 4121 IH: Anti-Kickbacks, Protecting Rebates for Our Seniors Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4121IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Arrington introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo codify a final rule issued by the Secretary of Health and Human Services relating to fraud and abuse and the removal of safe harbor protection for certain drug rebates, and for other purposes.1.Short titleThis Act may be cited as the Anti-Kickbacks, Protecting Rebates for Our Seniors Act or the PRO Seniors Act.2.Codification of HHS final rule relating to fraud and abuse and removal of certain drug rebate safe harbor protectionsThe final rule entitled Fraud and Abuse; Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and Creation of New Safe Harbor Protection for Certain Point-of-Sale Reductions in Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees, as published by the Department of Health and Human Services in the Federal Register on November 30, 2020 (85 Fed. Reg. 76666), shall have the force and effect of law beginning on January 1, 2022.